Citation Nr: 0425810	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs disability compensation benefits.  


REPRESENTATION

Appellant represented by:	Not Represented

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, the veteran, and any representative(s) if further 
action is required on their part.


REMAND

The RO has not provided the appellant with notice which 
discusses the evidence required to support her claim for an 
apportionment of the veteran's VA disability compensation 
benefits on behalf of the veteran's minor child as required 
by the Veterans Claims Assistance Act of 2000 (VCAA).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to claimants.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

A claim for apportionment of the veteran's VA compensation 
benefits is a "simultaneously contested claim," which is 
defined as the situation in which the allowance of one claim 
results in the disallowance of another claim involving the 
same benefit or the allowance of one claim results in the 
payment of a lesser benefit to another claimant.  38 C.F.R. § 
20.3(p) (2003).  On remand, the RO should continue to follow 
the procedures for a simultaneously contested claim.


Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate this claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in her possession that pertains 
to the claim.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the 
appellant's entitlement to an 
apportionment of the veteran's VA 
disability compensation benefits.  If the 
benefit sought on appeal remains denied, 
the appellant, the veteran, and any 
representative(s) should be issued a 
supplemental statement of the case that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the September 2002 statement 
of the case.  The appellant, the veteran, 
and any representative(s) should be given 
the opportunity to respond.  

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


